        Case 3:17-cv-04419-JD Document 128 Filed 08/22/19 Page 1 of 5



 1   James G. Snell, Bar No. 173070
     JSnell@perkinscoie.com
 2   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 3   Anna C. Mourlam, Bar No. 312015
     AMourlam@perkinscoie.com
 4   PERKINS COIE LLP
     3150 Porter Drive
 5   Palo Alto, CA 94304-1212
     Telephone: 650.838.4300
 6   Facsimile: 650.838.4350

 7   Attorneys for Defendants
     Twitter, Inc. and MoPub, Inc.
 8

 9                               UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11

12   AMANDA RUSHING, et al.                          Case No. 3:17-cv-04419-JD

13                        Plaintiffs,                STIPULATION AND [PROPOSED] ORDER
                                                     BINDING TWITTER, INC. AND MOPUB, INC. BY
14          v.                                       STIPULATED PROTECTIVE ORDER REGARDING
                                                     THE DISCLOSURE AND USE OF DISCOVERY
15   THE WALT DISNEY COMPANY, et al.                 MATERIALS

16                        Defendants.

17

18

19

20

21

22

23

24

25

26

27

28                                                  -1-
             STIPULATION AND [PROPOSED] ORDER BINDING TWITTER AND MOPUB BY STIPULATED PROTECTIVE ORDER
                                                                                       3:17-CV-04419-JD
        Case 3:17-cv-04419-JD Document 128 Filed 08/22/19 Page 2 of 5



 1          Pursuant to Civil Local Rule 7-12, it is hereby stipulated between and among Plaintiffs

 2   Amanda Rushing, Ashley Supernault, Julie Remold, and Ted Poon (“Plaintiffs”), on the one

 3   hand, and Defendants Twitter, Inc. and MoPub, Inc. (“Twitter”) (collectively, the “Parties”), on

 4   the other hand, as follows:

 5          WHEREAS, on January 18, 2018, the Court approved a Stipulated Protective Order

 6   Regarding the Disclosure and Use of Discovery Materials (the “Stipulated Protective Order”) for

 7   use in the above-captioned action, except to the extent the Stipulated Protective Order conflicts

 8   with the Court’s standing orders (Michael McDonald, et al., v. Kiloo ApS, et al., Case No. 3:17-

 9   cv-04344-JD, Dkt. 129);

10          WHEREAS, Twitter was subsequently added to this case on June 12, 2018 (Dkt. 88);

11          WHEREAS, Twitter is not a signatory to the Stipulated Protective Order because Twitter

12   was not a defendant in the case at the time the Stipulated Protective Order was entered;

13          WHEREAS, the Parties have agreed that the Stipulated Protective Order should apply to

14   Twitter; and

15          WHEREAS, Twitter agrees to be bound by the Stipulated Protective Order and abide by

16   its terms, except to the extent it conflicts with the Court’s standing orders.

17          NOW THEREFORE, good cause having been shown, the Parties hereby stipulate and

18   agree that Twitter shall be bound by the terms of the Stipulated Protective Order, except to the

19   extent it conflicts with the Court’s standing orders.

20

21

22

23

24

25

26

27

28
                                                       -2-
              STIPULATION AND [PROPOSED] ORDER BINDING TWITTER AND MOPUB BY STIPULATED PROTECTIVE ORDER
                                                                                        3:17-CV-04419-JD
       Case 3:17-cv-04419-JD Document 128 Filed 08/22/19 Page 3 of 5



 1
     DATED: August 22, 2019                          PERKINS COIE LLP
 2

 3                                                   By:/s/ Julie E. Schwartz
                                                         Julie E. Schwartz, Bar No. 260624
 4                                                       JSchwartz@perkinscoie.com
 5                                                   Attorney for Defendants
                                                     Twitter, Inc. and MoPub, Inc.
 6

 7
                                                     By: /s/ Michael W. Sobol
 8                                                      Michael W. Sobol (Bar No. 194857)
                                                        Facundo Bouzat (Bar. No. 316957)
 9                                                      LIEFF CABRASER HEIMANN &
                                                        BERNSTEIN, LLP
10                                                      275 Battery Street, 29th Floor
                                                        San Francisco, CA 94111-3339
11                                                      Telephone: + 1 (415) 956-1000
                                                        Facsimile: + 1 (415) 956-1008
12                                                      Email: msobol@lchb.com
                                                        Email: fbouzat@lchb.com
13
                                                         Nicholas Diamand
14                                                       Douglas I. Cuthbertson
                                                         Sean Petterson
15                                                       250 Hudson Street, 8th Floor
                                                         New York, NY 10013-1413
16                                                       Telephone: + 1 (212) 355-9500
                                                         Facsimile: + 1 (212) 355-9592
17                                                       Email: ndiamand@lchb.com
                                                         Email: dcuthbertson@lchb.com
18                                                       Email: spetterson@lchb.com
19                                                       Hank Bates
                                                         Allen Carney
20                                                       David Slade
                                                         CARNEY BATES & PULLIAM, PLLC
21                                                       519 West 7th Street
                                                         Little Rock, AR 72201
22                                                       Telephone: + 1 (501) 312-8500
                                                         Facsimile: + 1 (501) 312-8505
23                                                       Email: hbates@cbplaw.com
                                                         Email: acarney@cbplaw.com
24                                                       Email: dslade@cbplaw.com
25                                                   Attorneys for Plaintiffs
26

27

28
                                                   -3-
            STIPULATION AND [PROPOSED] ORDER BINDING TWITTER AND MOPUB BY STIPULATED PROTECTIVE ORDER
                                                                                      3:17-CV-04419-JD
        Case 3:17-cv-04419-JD Document 128 Filed 08/22/19 Page 4 of 5



 1                                CIVIL L.R. 5-1(i)(3) ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3), I, Julie E. Schwartz, hereby attest under penalty of

 3   perjury that concurrence in the filing of this document has been obtained from all signatories.

 4   DATED: August 22, 2019                                s/ Julie E. Schwartz
                                                           Julie E. Schwartz
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -4-
              STIPULATION AND [PROPOSED] ORDER BINDING TWITTER AND MOPUB BY STIPULATED PROTECTIVE ORDER
                                                                                        3:17-CV-04419-JD
       Case 3:17-cv-04419-JD Document 128 Filed 08/22/19 Page 5 of 5



 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3
     DATED:_______________________
 4                                                      THE HONORABLE JAMES DONATO
                                                        UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -5-
           STIPULATION AND [PROPOSED] ORDER BINDING TWITTER AND MOPUB BY STIPULATED PROTECTIVE ORDER
                                                                                     3:17-CV-04419-JD
